Citation Nr: 0735811	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right arm 
disability.

4.  Entitlement to service connection for a psychiatric 
disorder to include anxiety with depression, claimed as post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of residuals of exposure to asbestos. 

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed hypertension is related to 
service.

3.  There is no competent medical evidence showing that the 
veteran's currently diagnosed right arm disability is related 
to service.

4.  There is no competent medical evidence showing that the 
veteran's currently diagnosed psychiatric disorder is related 
to service 
 

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of exposure to asbestos, are not 
met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for hypertension, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for establishing entitlement to service 
connection for a right arm disability, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include anxiety 
with depression, and claimed as PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2004.  In that letter the RO informed the veteran of the 
types of evidence needed in order to substantiate his claims 
on appeal for service connection.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection

In the veteran's April 2004 application for benefits, he 
claimed entitlement to service connection for PTSD, 
hypertension, a right arm muscle condition, and residuals 
(lung condition) of exposure to asbestos.  With respect to 
the psychiatric disorder claim, the RO has adjudicated the 
claim, characterizing the claimed disability as "anxiety 
with depression (claimed as PTSD)" on the basis that there 
is medical evidence of anxiety with depression, but no 
present PTSD.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2007).  The presumption under these regulations also 
apply to the psychiatric disorder of psychosis; however, 
these regulations have no application here because the 
veteran's psychiatric symptomatology have not been shown to 
include a psychosis.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records contain no indications of problems 
associated with any of the claimed disorders on appeal here.  
The report of a medical examination in February 1971 for ETS 
[expiration of term of service] shows that the veteran 
reported no pertinent problems.  During that examination, the 
veteran's blood pressure was 126/76.  Heart, vascular system, 
upper extremities, lungs and chest, and psychiatric 
evaluations were all normal.

Post-service medical records consist of VA treatment records 
dated from 1999 to June 2004; and the reports of VA 
examination for PTSD in June 2004.  

Careful review of these records show no competent medical 
evidence of the presence of residuals of exposure to 
asbestos, including any lung disorder.  In January 2002, the 
veteran was seen for complaints of chest pain.  The treatment 
record at that time noted that the veteran reported he had 
quit smoking one month before.  On examination, the lungs 
were clear to auscultation.  After examination, the report 
contains an assessment of exertional dyspnea, for which the 
treatment provider assured the veteran that this was a 
physiologically normal response to exercise.  Review of the 
remainder of the medical records of treatment on file reveals 
no abnormal findings or diagnosis pertinent to the claimed 
residuals of exposure to asbestos including of the lungs.

In summary, review of the claims file shows no competent 
medical evidence of any current residuals of exposure to 
asbestos, including residuals involving the lungs.  
Therefore, based on the foregoing, service connection for 
residuals of exposure to asbestos, is not warranted.

The claims file does contain sufficient medical evidence 
showing current diagnoses of hypertension; a right arm 
disability, diagnosed as lateral epicondylitis; and a 
psychiatric disorder, diagnosed as anxiety disorder not 
otherwise.  The question of the presence of PTSD is discussed 
below, but in short, the preponderance of the evidence is 
against a finding that there is a current PTSD.

Because the record contains competent medical evidence of 
these current disorders (hypertension; a right arm disability 
diagnosed as lateral epicondylitis; and a psychiatric 
disorder, diagnosed as anxiety disorder not otherwise), and 
no evidence to the contrary, the Board concedes the presence 
of such disabilities.  Therefore, with respect to these 
claimed disorders, the question is whether hypertension, a 
right arm disorder (lateral epicondylitis), or a psychiatric 
disorder (anxiety with depression), were incurred in or were 
aggravated by active military service; or, in the case of 
hypertension, became manifest to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  As noted above, there is no medical 
evidence of a psychosis on which to premise entitlement to 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.

Also, as indicated above, there is no indication in service 
medical records of any problems associated with hypertension, 
a right arm disorder, or a psychiatric disorder.  

The first indication of any problems with hypertension is 
shown in VA treatment records in November 1999, more than 28 
years after service.  At that time, the veteran came to the 
appointment with medical records showing that his blood 
pressure was 180/115 before taking medication, and was 150/80 
following treatment.  At the time of the November 1999 visit, 
his blood pressure measured 130/70 and 130/78.  Assessments 
of hypertension are shown in subsequent VA treatment records 
beginning in January 2000.  VA treatment records in 2003 and 
2004 show that the hypertension was generally under control 
with medication.  The assessment in April and June 2004 was 
hypertension; blood pressure well controlled on Avalide. 

The first indication of any problems with a right arm 
condition is in January 2002, approximately 31 years after 
service, when the veteran was seen for complaints of a three 
to four day history of right forearm pain.  At that time the 
veteran reported that use of the arm exacerbated symptoms.  
He reported that he did custodial work at the post office, 
which required quite a bit of physical exertion and involved 
lifting or folding things.  Examination at that time revealed 
that the right forearm was positive for tenderness with 
palpation of the lateral epicondyle; with mild tenderness 
with supination, but asymptomatic with pronation.  The 
assessment at that time was lateral epicondylitis.  When seen 
again in November 2002, May 2003 and April 2004, he continued 
to have pain symptoms around the lateral epicondyle region, 
which was assessed at those visits as lateral epicondylitis.

The first indication of any psychiatric problems is shown in 
a November 2003 VA mental health consult report.  That report 
noted that the veteran was a self-referral to the PTSD 
clinic, and presented for an initial assessment of PTSD 
symptoms.  The report shows that the veteran reported 
problems with relationships, assaultive behavior, and several 
symptoms consistent with PTSD.  The report noted that the 
veteran reported several current symptoms (enumerated in the 
report) consistent with PTSD.  The veteran reported that 
those symptoms had been present since discharge from service.  
He stated that his current stressors included difficulty 
controlling his anger, symptoms of PTSD, and dealing with 
current alcohol use and marijuana cravings.  After 
examination, the Axis I diagnostic impression was (1) anxiety 
disorder not otherwise specified; (2) marijuana dependence 
(in remission); and (3) rule out alcohol dependence.  The 
report concludes with an opinion that the veteran did not 
meet the full criteria for PTSD, but he did display several 
symptoms consistent with a PTSD diagnosis.

VA treatment records show that the veteran participated in a 
VA trauma recovery program in the first half of 2004, 
consisting of periodic 90 minute group sessions with 
approximately 35 total participants.  The reports of these 
sessions contain a diagnosis of PTSD.

The report of a June 2004 VA examination for PTSD shows that 
the examiner reviewed the veteran's claims file and discussed 
the relevant history of the veteran's present illness.   The 
examiner noted that the veteran was never in Vietnam, and 
that he served in Germany and Korea.  The veteran reported 
that while in Korea, he was the object of firing from the 
demilitarized zone (DMZ).  He did not remember seeing any 
casualties.  The examiner noted that the veteran alleges to 
have been exposed to traumatic events but that the veteran 
the veteran proceeded to complete a successful military 
career over 20 years without encountering post military 
stressors.  The examiner noted that the veteran never 
required psychiatric medication or support while in service.  
The examiner noted that the veteran reported complaints of 
symptoms including manifesting intrusive recollections, 
nightmares, flashbacks, and other symptoms, which were 
described in a vague manner.  

After mental status examination, the report contains 
diagnoses on Axis I, of anxiety disorder, not otherwise 
specified; cannabis abuse in remission; alcohol 
abuse/dependence in alleged remission since January 2003.  
The examiner concluded that the veteran's allegations of PTSD 
linked to service were not supported at the present time by 
consistent objective clinical findings and contemporaneous 
records in the file.  

The examiner noted that there was conflicting evidence in the 
file emanating from treatment sources.  The examiner 
concluded, however, that on current examination, he could not 
detect PTSD symptomatology linked to service.  The examiner 
noted that he detected many characterological or personality 
difficulties.  The examiner opined that the veteran presented 
with anxiety disorder with depressive symptomatology.  The 
examiner found this to be associated with the veteran's post-
service civilian life and not with his military service; 
based on the fact that the veteran never had any disciplinary 
actions in service, and that he completed service with a 
sterling career not requiring psychosocial support or 
medication.

Initially, as it was the veteran's original specifically 
claimed psychiatric disorder, the Board will address the 
question of whether there is a current PTSD.  The 
preponderance of the evidence is against the finding of the 
presence of PTSD.  The Board concedes that a diagnosis of 
PTSD has been listed in the reports of group sessions in the 
VA trauma recovery program in the first half of 2004.  
However, these sessions consisted of periodic 90 minute 
meetings which included a large group of total participants.  
The diagnosis of PTSD listed in the group session reports 
does not appear to have been made on the basis of any medical 
diagnostic criteria, but rather on the basis of the purpose 
of the group sessions.  Indeed, in many of the session 
reports, the treatment provider noted that a global 
assessment of functioning score was not provided because of 
the nature of the sessions-due to the number of 
participants.

The Board finds substantially more probative the reported 
findings of the November 2003 VA mental health consult, and 
the June 2004 VA examination for PTSD, which found no PTSD.  
Both of the latter two evaluations were based on an 
individual and comprehensive evaluation of the veteran's 
symptomatology, including an analysis of the presence of 
specific PTSD symptoms; and whether the veteran's specific 
symptoms met the medical criteria of PTSD.  Based on the 
foregoing, the Board finds that the preponderance of the 
medical evidence is against the finding of a present PTSD.  
Therefore, to the extent that the veteran's claim includes a 
claim for service connection for PTSD, based on the 
foregoing, service connection for PTSD, is not warranted.

With respect to the VA examiner's findings of 
"characterological or personality difficulties" note the 
following.  Personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Thus, "characterological or personality 
difficulties" are not entitled to service connection.

The only exception to this general rule is if there has been 
aggravation and resulting additional disability by 
superimposed disease or injury. See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).   There is no evidence in service of any preexisting 
personality disorder that was aggravated with resulting 
additional disability by superimposed disease or injury.

Regarding the psychiatric diagnoses of alcohol and drug 
abuse/dependence, note the following.  Service connection may 
be granted only when a disability was incurred or aggravated 
in the line of duty and was not the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs. 38 C.F.R. 
§ 3.301(a).  Thus, diagnoses of alcohol and drug 
abuse/dependence are not entitled to service connection. 

With respect to the diagnosed hypertension, right arm 
disorder, and psychiatric disorder, the resolution of this 
case hinges on whether there is adequate medical evidence of 
a nexus between the veteran's currently diagnosed 
hypertension, right arm disorder (lateral epicondylitis), or 
psychiatric disorder to include anxiety with depression, and 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).  Upon review of the medical record, 
the Board finds that there is no competent medical evidence 
to establish such a nexus. 

The question of nexus is whether the diagnosed hypertension, 
right arm disorder (lateral epicondylitis), or psychiatric 
disorder to include anxiety with depression, were incurred in 
or aggravated by active military service; or in the case of 
hypertension, became manifest to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of the claimed 
disorders must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore it is clear that the veteran's statements in this 
case do not rise to the level of competent medical evidence.  
 
In sum, the preponderance of the evidence is against the 
veteran's claim that a diagnosed hypertension, right arm 
disorder, or psychiatric disorder, is related to service, or 
in the case of hypertension, became manifest to a compensable 
degree within one year of separation from active duty.  As 
discussed above, there is no indication of any problem 
associated with hypertension, right arm disorder, or 
psychiatric disorder, in service.  The clinical evidence 
contained in the claims file shows that the first evidence of 
any of these is several decades after service, in 1999 for 
hypertension, and later for the right arm and psychiatric 
disorders.  

This extended period after service ended in 1971 without 
treatment weighs against the claim; and there are no opinions 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

In summary, review of the claims file shows no competent 
medical evidence of any current residuals of exposure to 
asbestos.  Further there is no competent medical evidence to 
link any diagnosed hypertension, right arm disorder (lateral 
epicondylitis), or psychiatric disorder to include anxiety 
with depression, to service, and no evidence that 
hypertension began within one year after service.  Therefore, 
based on the foregoing, service connection for all of these 
claimed disorders, is not warranted.

Thus, the preponderance of the evidence is against all of the 
claims for service connection for all of the claimed 
disorders on appeal here.  Therefore, the benefit-of-the-
doubt rule does not apply, and each of the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that each is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




ORDER

Entitlement to service connection for residuals of exposure 
to asbestos is denied.
 
Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a psychiatric disorder 
is denied. 
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


